Adams, J.
The killing of the live stock by the train of the plaintiff in error being admitted, and the presumption being against the company, this court, is not prepared to say, in the light of the entire testimony, the verdict of the jury, and its approval by the presiding judge, that this presumption was so-*471clearly overcome as to require a reversal of the judgment of the court below overruling the motion for a new trial based on the general grounds.
Argued October 11,
Decided October 30, 1902.
Action for damages. Before Judge Henry. Gordon superior court. July 22, 1902.
Shumate & Maddox and Harkins & Dodd, for plaintiff in error.
Starr & Erwin, contra.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent.